 

Exhibit 10.2

EIGHTH AMENDMENT TO AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT

THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT (this
“Amendment”), dated as of July 27, 2016 (the “Effective Date”), is made and
entered into among NVR MORTGAGE FINANCE, INC., a Virginia corporation (the
“Seller”), U.S. BANK NATIONAL ASSOCIATION, as agent (in such capacity, the
“Agent”) and a Buyer, and the other Buyers (the “Buyers”).

RECITALS

A.The Seller and the Buyers are parties to an Amended and Restated Master
Repurchase Agreement dated as of August 2, 2011 as amended by a First Amendment
to Amended and Restated Master Repurchase Agreement dated as of August 1, 2012,
a Second Amendment to Amended and Restated Master Repurchase Agreement dated as
of November 13, 2012, a Third Amendment to Amended and Restated Master
Repurchase Agreement dated as of November 29, 2012, a Fourth Amendment to
Amended and Restated Master Repurchase Agreement dated as of July 31, 2013, a
Fifth Amendment to Amended and Restated Master Repurchase Agreement dated as of
July 30, 2014, a Sixth Amendment to Amended and Restated Master Repurchase
Agreement dated as of July 29, 2015, and a Seventh Amendment to Amended and
Restated Master Purchase Agreement dated as of January 18, 2016 (the “Repurchase
Agreement”); and

B.The Seller and the Buyers now desire to amend certain provisions of the
Repurchase Agreement as set forth herein.

AGREEMENT

In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, all
parties hereto agree as follows:

Section 1.Definitions.  Capitalized terms used and not otherwise defined in this
Amendment have the meanings specified in the Repurchase Agreement.

Section 2.Amendments.  The Repurchase Agreement is hereby amended as follows:  

2.1Definitions.  Section 1.2 of the Repurchase Agreement is hereby amended by
adding or amending and restating, as applicable, the following defined terms to
read in their entireties as follows:

“Buyers’ Margin Percentage” means:

(a)for all Eligible Loans except Mortgage Loans (USBHM), Jumbo Mortgage Loans,
Super Jumbo Mortgage Loans, High LTV Mortgage Loans and Rural Development
Guaranteed Housing Loans, ninety-seven percent (97% ), provided that if at any
time the HUD Compare Ratio as shown on the most recent Compliance Certificate
delivered to the Agent is greater than or equal to 1.60 to 1.00, the Agent may,
at its option, adjust the Buyers' Margin Percentage for FHA Loans to no less
than (A) if such HUD Compare Ratio is greater than or equal to 1.60 to 1.00 but
less than 1.80 to 1.00, seventy-five percent (75%); (B) if such HUD Compare
Ratio is greater than or equal to 1.80 to 1.00 but less than 2.00 to 1.00, fifty
percent (50%); and (C) if such HUD Compare Ratio is greater than 2.00 to 1.00,
zero (0%);

(b)for Mortgage Loans (USBHM), one hundred percent (100%);

(c)for Jumbo Mortgage Loans other than Mortgage Loans (USBHM), ninety-five
percent (95%);

(d)for Super Jumbo Mortgage Loans other than Mortgage Loans (USBHM),
ninety-three percent (93%);

(e) for High LTV Mortgage Loans, ninety-seven percent (97%);

 

--------------------------------------------------------------------------------

 

(f)for Rural Development Guaranteed Housing Loans other than Mortgage Loans
(USBHM), ninety-two percent (92%); and 

(g)for Wet Loans, the Buyer’s Margin Percentage for the underlying type of
Purchased Loan that would apply if such Purchased Loan were a Dry Loan.

“Jumbo Mortgage Loan” means a conventional Mortgage Loan that would otherwise be
an Agency Conforming Mortgage Loan (and is not an FHA or VA Mortgage Loan)
secured by a first Lien Mortgage except that the original principal amount is
more than the maximum Agency loan amount but not more than One Million Five
Hundred Thousand Dollars ($1,500,000).

“Super Jumbo Mortgage Loan” means a conventional Mortgage Loan that would
otherwise be an Agency Conforming Mortgage Loan (and is not an FHA or VA
Mortgage Loan) secured by a first Lien Mortgage except that the original
principal amount is greater than or equal to One Million Five Hundred Thousand
Dollars ($1,500,000).

“Termination Date” means the earlier of (i) July 26, 2017, and (ii) the date
when the Buyers’ Commitments are terminated pursuant to this Agreement, by order
of any Governmental Authority or by operation of law.

2.2Transaction Sublimits.  Section 4 of the Repurchase Agreement is amended and
restated in its entirety as follows:

4.2.Transaction Sublimits.  The following sublimits shall also be applicable to
the Transactions hereunder such that after giving effect to any proposed
Transaction and after giving effect to any repurchase, addition or substitution
of any Mortgage Loan hereunder, the following shall be true (subject, in each
case, to the Agent’s discretionary authority under Section 22.5):

(a)The Aggregate Outstanding Purchase Price of Conforming Mortgage Loans may be
as much as one hundred percent (100%) of the Maximum Aggregate Commitment.

(b)The Aggregate Outstanding Purchase Price of all Purchased Loans that are Wet
Loans shall not exceed (x) seventy-five percent (75%) of the Maximum Aggregate
Commitment on any of the first five and last five Business Days of any month or
(y) forty percent (40%) of the Maximum Aggregate Commitment on any other day
(the “Wet Loans Sublimit”).

(c)The Aggregate Outstanding Purchase Price of all Purchased Loans that are of
the type listed in the first column of the following table shall not exceed the
percentage of the Maximum Aggregate Commitment listed in the second column of
the table (the name of the Sublimit is set forth in the third column); provided,
that such sublimits shall not apply to any Mortgage Loan (USBHM):

 

Type of Purchased Loan

Maximum Percentage of Maximum Aggregate Commitment

Name of Sublimit

High LTV Mortgage Loans

15%

“High LTV Mortgage Loans Sublimit”

Jumbo Mortgage Loans
and Super Jumbo Mortgage Loans, collectively

25%

“Jumbo Mortgage Loans Sublimit”

Rural Development Guaranteed Housing Loans

50%

“Rural Development Guaranteed Housing Loans Sublimit”

State Housing Bond Mortgage Loan

25%

“State Housing Bond Mortgage Loan Sublimit”

 

(d)[Intentionally Omitted.]

2

 

--------------------------------------------------------------------------------

 

2.3Margin Call Deadline.  Section 6.2 of the Repurchase Agreement is amended and
restated to read in its entirety as follows: 

6.2.Margin Call Deadline.  If the Agent delivers a Margin Call to the Seller at
or before 12:00 p.m. on any Business Day, then the Seller shall transfer cash
and/or Additional Purchased Loans as provided in Section 6.1 on the same
Business Day.  If the Agent delivers a Margin Call to the Seller after 12:00
p.m. on any Business Day, then the Seller shall transfer cash and/or Additional
Purchased Loans by no later than 12:00 p.m. on the next following Business Day.

2.4Approved Investors.  Schedule AI to the Repurchase Agreement is amended and
restated in its entirety to read as set forth on Exhibit C to this Amendment.

2.5Eligible Loans.  Schedule EL to the Repurchase Agreement is amended and
restated in its entirety to read as set forth on Exhibit E to this Amendment.

Section 3.Representations, Warranties, Authority, No Adverse Claim.  

3.1Reassertion of Representations and Warranties, No Default.  The Seller hereby
represents and warrants that on and as of the date hereof and after giving
effect to this Amendment (a) all of the representations and warranties in the
Repurchase Agreement are true, correct, and complete in all respects as of the
date hereof as though made on and as of such date, except for changes permitted
by the terms of the Repurchase Agreement, and (b) there will exist no Default or
Event of Default under the Repurchase Agreement, as amended by this Amendment,
on such date that the Buyers have not waived.  

3.2Authority, No Conflict, No Consent Required.  The Seller represents and
warrants that it has the power, legal right, and authority to enter into this
Amendment and has duly authorized by proper corporate action the execution and
delivery of this Amendment and none of the agreements herein contravenes or
constitutes a default under any agreement, instrument, or indenture to which the
Seller is a party or a signatory, any provision of the Seller’s articles of
incorporation or bylaws, or any other agreement or requirement of law or results
in the imposition of any Lien on any of its property under any agreement binding
on or applicable to the Seller or any of its property except, if any, in favor
of the Buyers.  The Seller represents and warrants that no consent, approval, or
authorization of or registration or declaration with any Person, including but
not limited to any governmental authority, is required in connection with the
execution and delivery by the Seller of this Amendment or the performance of
obligations of the Seller herein described, except for those that the Seller has
obtained or provided and as to which the Seller has delivered certified copies
of documents evidencing each such action to the Buyers.

3.3No Adverse Claim.  The Seller hereby warrants, acknowledges, and agrees that
no events have taken place and no circumstances exist at the date hereof that
would give the Seller a basis to assert a defense, offset, or counterclaim to
any claim of the Agent or the Buyers with respect to the Seller’s obligations
under the Repurchase Agreement as amended by this Amendment.

Section 4.Conditions Precedent.  The effectiveness of the amendments hereunder
shall be subject to satisfaction of the following conditions precedent:

4.1The Agent shall have received the following documents in a quantity
sufficient that the Seller and each Buyer may each have a fully executed
original of each such document:

(a)this Amendment duly executed by the Seller, the Agent, and the Buyers;

(b)a certificate of the Secretary or an Assistant Secretary of the Seller
certifying (i) that there has been no change to Seller’s articles of
incorporation or bylaws since copies of the same were delivered to the Agent on
August 5, 2008; (ii) as to a copy attached thereto of resolutions authorizing
the execution, delivery, and performance of this Amendment, and the other
documents and agreements executed and delivered in connection herewith; and
(iii) as to the names, incumbency, and specimen signatures of the persons
authorized to execute this Amendment on behalf of the Seller; and

(c)such other documents as the Agent reasonably requests.

4.2The Seller shall have paid any outstanding Agent’s Fees and any other fees
then due under Article 9 of the Repurchase Agreement.

3

 

--------------------------------------------------------------------------------

 

Section 5.Miscellaneous. 

5.1Ratifications.  The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Repurchase Agreement and the other Repurchase Documents.  Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Repurchase Agreement and each other Repurchase Document are ratified and
confirmed and shall continue in full force and effect.

5.2Survival.  The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.

5.3Reference to Repurchase Agreement.  Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement shall refer to the Repurchase Agreement as amended and
modified hereby.

5.4Applicable Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York as applicable to the
Repurchase Agreement.

5.5Successors and Assigns.  This Amendment is binding upon and shall inure to
the benefit of the Agent, the Buyers, the Seller, and their respective
successors and assigns, except that the Seller may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of each of
the Buyers.

5.6Counterparts.  This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

5.7Headings.  The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

5.8ENTIRE AGREEMENT.  THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO, AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first written above.

NVR MORTGAGE FINANCE, INC., as Seller

 

 

 

 

By:

/s/ Robert W. Henley

 

Name:

Robert W. Henley

 

Title:

President

 

[Signature Page 1 to Eighth Amendment to
Amended and Restated Master Repurchase Agreement]

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, As Agent and as a Buyer

 

 

 

 

By:

/s/ Kathleen Connor

 

Name:

Kathleen Connor

 

Title:

Senior Vice President

 

 

[Signature Page 2 to Eighth Amendment to
Amended and Restated Master Repurchase Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT C TO
EIGHTH AMENDMENT TO

AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT

SCHEDULE AI
TO MASTER REPURCHASE AGREEMENT

 

Approved Investors List


Investor

S&P CP Rating

Moody’s CP Rating

Related Parent Company

Product Approval

Amerihome Mortgage Company

N/A

N/A

 

Conforming/Non-conforming

BB&T

A-1

P-1

Branch Banking and Trust Company

Conforming/Non-conforming

Caliber Home Loans, Inc.

N/A

N/A

 

Conforming

Citimortgage, Inc.

A-1

P-1

Citibank, NA

Conforming/Non-conforming

Coastal Federal Credit Union of Raleigh

N/A

N/A

 

Conforming/Non-conforming

Dollar Bank, FSB

N/A

N/A

 

Conforming/Non-conforming

Everbank Financial Corp

N/A

N/A

 

Conforming/Non-conforming

Federal Home Loan Mortgage Corp. (Freddie Mac)

N/A

N.A

 

Conforming

Federal National Mortgage Assoc. (Fannie Mae)

N/A

N/A

 

Conforming

Fifth Third Bank

N/A

N/A

 

Conforming

First Guaranty Mortgage Corporation

N/A

N/A

 

Conforming

First National Bank

N/A

N/A

FNB Corporation

Conforming/Non-conforming

Government National Mortgage Assoc.

N/A

N/A

 

Conforming

Huntington Bank

N/A

N/A

 

Conforming/Non-conforming

Impac Mortgage Corp

N/A

N/A

 

Conforming/Non-conforming

JPMorgan Chase Bank

A-1

P-1

JPMorgan Chase Bank, N.A.

Conforming/Non-conforming

PennyMac Loan Services, LLC

N/A

N/A

PennyMac Mortgage Inv Trust

Conforming/Non-conforming

Redwood Residential Acquisition Corporation

N/A

N/A

 

Conforming

Roundpoint Mortgage Servicing Corp

N/A

N/A

 

Conforming

Sandy Spring Bank

N/A

N/A

 

Conforming/Non-conforming

Stearns Lending, Inc

N/A

N/A

 

Conforming

SunTrust Mortgage, Inc.

A-2

P-2

Suntrust Banks, Inc.

Conforming/Non-conforming

US Bank Home Mortgage

A-1

P-1

 

Conforming/Non-conforming

Wells Fargo Home Mortgage

A-1

P-1

Wells Fargo Bank, N.A.

Conforming/Non-conforming

Housing Agencies

Delaware State Housing Authority

N/A

N/A

 

Conforming

District of Columbia Housing Finance Agency

N/A

N/A

 

Conforming

Florida Housing Finance Corporation

N/A

N/A

 

Conforming

C-1

--------------------------------------------------------------------------------

Housing Finance Authority of Hillsborough County, FL

N/A

N/A

 

Conforming

Housing Opportunities Commission

N/A

N/A

 

Conforming

Illinois Housing Development Authority

N/A

N/A

 

Conforming

Indiana Housing & Community Development Authority

N/A

N/A

 

Conforming

Kentucky Housing Corp.

N/A

N/A

 

Conforming

Maryland Community Development

N/A

N/A

 

Conforming

New Jersey Housing Finance

N/A

N/A

 

Conforming

North Carolina Housing Finance

N/A

N/A

 

Conforming

Ohio Housing Finance Agency

N/A

N/A

 

Conforming

Pennsylvania Housing Finance

N/A

N/A

 

Conforming

South Carolina Housing Finance

N/A

N/A

 

Conforming

State of New York Mortgage Agency

N/A

N/A

 

Conforming

Tennessee Housing Finance

N/A

N/A

 

Conforming

Virginia Housing Finance

N/A

N/A

 

Conforming

West Virginia Housing Finance

N/A

N/A

 

Conforming

Port of Greater Cincinnati

N/A

N/A

 

Conforming

National Homebuyer Fund

N/A

N/A

 

Conforming

 

 

 

C-2

--------------------------------------------------------------------------------

 

Exhibit E to
EIGHTH Amendment to

Amended and Restated
Master Repurchase Agreement

SCHEDULE EL
To Amended and Restated Master Repurchase Agreement

ELIGIBLE LOANS

“Eligible Loans” means Single-family Loans that are amortizing Conforming
Mortgage Loans with original terms to stated maturities of thirty (30) years or
less and that satisfy all applicable requirements of this Agreement for
Conforming Mortgage Loans, and shall also mean Single-family Loans that are FHA
Mortgage Loans, Rural Development Housing Guaranteed Mortgage Loans, State
Housing Bond Mortgage Loans, Jumbo Mortgage Loans, Super Jumbo Mortgage Loans,
High LTV Mortgage Loans and Mortgage Loan (USBHM), that otherwise meet all
criteria for Eligible Loans set forth on this Schedule EL and are not subject to
a Disqualifier. Each Mortgage Loan must be secured by a first priority Lien on
its related Mortgaged Premises. It may bear interest at a fixed interest rate,
at a fluctuating interest rate or at a fixed or fluctuating interest rate for
part of its term followed, respectively, by a fluctuating or fixed interest rate
for the remainder of its term. No Mortgage Loan shall be an Eligible Loan at any
time:

(1)If the Mortgaged Premises securing it is a mobile home, manufactured housing,
or cooperative housing unit.

(2) That contains or is otherwise subject to any contractual restriction or
prohibition on the free transferability of such Mortgage Loan, all Liens
securing it and all related rights (other than Legal Requirements requiring
notification to its obligor(s) of any transfer of it or of its servicing or
administration), either absolutely or as security.

(3)If any of its owners-mortgagors is a corporation, partnership or any other
entity that is not a natural person or a trust for natural persons unless its
full payment when due is guaranteed by a natural person.

(4)If any of its owner-mortgagors is an Affiliate of the Seller or any of the
Seller's or any such Affiliate's directors, members, or appointed officers.

(5)Whose related Mortgaged Premises are not covered by a Hazard Insurance
Policy.

(6)That is a construction or commercial loan.

(7)If the Loan was originated or acquired by the Seller more than thirty (30)
days before its Purchase Date.

(8)That is In Default or ever was In Default.

(9)That contains any term or condition such that the repayment schedule results
in the outstanding principal balance increasing over time, rather than
amortizing, whether or not such Mortgage Loan is deemed to be an "option ARM",
"negative amortization" or "graduated payment" loan.

(10)In connection with the origination of which a policy of single-premium life
insurance on the life of a mortgagor, borrower or guarantor was purchased.

(11)That (i) is subject to the special Truth-in-Lending disclosure requirements
imposed by Section 32 of Regulation Z of the Federal Reserve Board (12 C.F.R.
§226.32) or any similar state or local Law relating to high interest rate credit
or lending transactions or (ii) contains any term or condition, or involves any
loan origination practice, that (1) has been defined as "high cost", "high
risk", "predatory", "covered", "threshold" or a similar term under any such
applicable federal, state or local law, (2) has been expressly categorized as an
"unfair" or "deceptive" term, condition or practice in any such applicable
federal, state or local law (or the regulations promulgated thereunder) or (3)
by the terms of such Law exposes assignees of Mortgage Loans to possible civil
or criminal liability or damages or exposes any Buyer or the Agent to regulatory
action or enforcement proceedings, penalties or other sanctions.

(12)That the Seller or any Affiliate has previously warehoused with any other
Person, whether under a lending arrangement or an arrangement involving a sale
in contemplation of a subsequent further sale to (or securitization by) a
secondary mortgage market purchaser, whether with or without the Seller's having
any conditional repurchase or other

E-1

--------------------------------------------------------------------------------

recourse obligation, and that was rejected or became ineligible or disqualified
to be lent against or purchased and held by such other Person.

(13)That the Seller or any Affiliate sold and transferred, or attempted to sell
and transfer, to any other Person.

(14)That has a loan-to-value ratio greater than eighty percent (80%) unless (i)
such Mortgage Loan is guaranteed by VA or USDA or is insured by FHA or private
mortgage insurance provided by a provider acceptable to the Agent, or (ii) such
Mortgage Loan is a High LTV Mortgage Loan or a Rural Development Guaranteed
Housing Loan and has a loan-to-value ratio less than one hundred and five
percent (105%).

(15)As to which any Disqualifier exists.

(16)Unless all of the Seller's right, title and interest in and to the Purchased
Loan is subject to a first priority perfected security interest in favor of the
Agent for the benefit of the Buyers subject to no other liens, security
interests, charges or encumbrances other than the Seller's right to repurchase
the Purchased Loan hereunder.

(17)Unless all the representations and warranties set forth in this Agreement,
including, without limitation, Section 15.3 and Schedule 15.4 are true and
correct with respect to such Purchased Loan at all times on and after the
related Purchase Date. provided, however, that, notwithstanding any provision to
the contrary in this Agreement, the Seller shall have three (3) Business Days
after issuance of the Custodian's Exception Report to correct any document
exceptions listed therein.

(18)That is not covered by an Investor Commitment.

(19)That, except in the case of a Conforming Mortgage Loan, an FHA Loan, a State
Housing Bond Mortgage Loan or a High LTV Mortgage Loan, is not subject to a firm
Investor Commitment from an Approved Non-Conforming Investor and underwritten to
the guidelines of, and eligible for sale to, at least two (2) Approved
Non-Conforming Investors, at least one of which that has an unsecured,
unenhanced commercial paper ratings of at least A-1 and P-1 (or an acceptable
Affiliate of such an entity), and the sale of such Mortgage Loan is to be
limited to an Approved Non-Conforming Investor (or an acceptable Affiliate of
such entity).

(20)In the case of Jumbo Mortgage Loans, Super Jumbo Mortgage Loans, the
Customer’s FICO score is less than 680.

(21)In the case of Rural Development Housing Guaranteed Mortgage Loans, he
Customer’s FICO score is less than 620.

Clauses 14, 17, 19, 20 and 21 above shall not apply to any Mortgage Loan
(USBHM).

E-2